 1

 2

 3

 4
                           IN THE UNITED STATES DISTRICT COURT,
 5                        DISTRICT OF NEVADA, SOUTHERN DIVISION
 6                                                     STIPULATION REGARDING
     HYBRID INTERNATIONAL, LLC, a Texas                OPPOSITION TO, AND REPLY IN
 7   limited liability company,                        SUPPORT OF, MOTIONS FILED BY
 8                                                     PLAINTIFF HYBRID INTERNATIONAL,
            Plaintiff,                                 LLC, AND THIRD-PARTY DEFENDANT
 9                                                     JOHNATHAN SCHULTZ

10                                                     Case No. 2:19-CV-02077-JCM-EJY
     v.
11
     SCOTIA INTERNATIONAL OF NEVADA,                   Judge:              JAMES C. MAHAN
12   INC, a Utah corporation; DOES I THROUGH
     X; and ROE business entities I through X,         Magistrate Judge:   ELAYNA J YOUCHAH
13
     inclusive,
14
           Defendants.
15   ____________________

16   And related counterclaim and Third-Party
     Complaint
17

18
            Plaintiff and Counterdefendant Hybrid International, LLC, Third-Party Defendant
19
     Johnathan Schultz, and Defendant Scotia International of Nevada, Inc., by and through their
20
     respective undersigned counsel, hereby stipulate as follows:
21
            Defendant Scotia International of Nevada, Inc. may have until April 11, 2020, to file its
22
     opposition to the following filings:
23
                Document 12: Hybrid International, LLC’s and Johnathan Schultz’s Motion to
24
                    Dismiss Pursuant to FRCP 12(b)(6);
25
                Document 13: Hybrid International, LLC’s and Johnathan Schultz’s Motion to Strike
26
                    Pursuant to FRCP 12(f); and
27
                Document 14: Hybrid International, LLC’s and Johnathan Schultz’s Motion for a
28
 1                  More Definite Statement Pursuant to FRCP 12(e).
 2          Plaintiff and Counterdefendant Hybrid International and Third-Party Defendant Johnathan
 3   Schultz shall have until April 22 to file their respective Replies in Support of the above-
 4   referenced motions.
 5                  DATED this 27th day of March, 2020.
 6                                                 RANDALL K. EDWARDS
 7
                                                   /s/ Randall K. Edwards
 8                                                 Counsel for Scotia International of Nevada, Inc.
 9                                                 SCOTT A. MARQUIS
10
                                                   /s/ Scott A. Marquis
11                                                 Counsel for Hybrid International, LLC, and
                                                   Johnathan Schultz
12

13

14
                                              IT IS SO ORDERED.
15

16

17                                            ________________________________________
                                              UNITED STATES MAGISTRATE JUDGE
18
                                              Dated: March 30, 2020
19

20

21

22

23

24

25

26
27

28                                                   -2-
